FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-5419
                 _____________________________

FREDRICK BROWN,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

                          May 16, 2018


PER CURIAM.

    Fredrick Brown pleaded guilty to several drug crimes,
reserving his right to appeal the trial court’s order denying his
motion to suppress. Finding no error, we affirm.

     Police stopped Fredrick Brown for running a stop sign. They
ran his driver’s license and registration information against the
DHSMV database, which showed Brown’s license was suspended.
After an officer told Brown he would be arrested for driving with a
suspended license, Brown tried to put his car in gear and leave.
Officers forcibly removed Brown from the car and arrested him.
During a subsequent inventory search of Brown’s car, officers
found the drugs and paraphernalia that led to the convictions on
appeal.
     Brown does not dispute the validity of the initial traffic stop.
Instead, he contends the officers had no basis to arrest him for
driving with a suspended license. He argues that his license was
not, in fact, suspended—that the officers relied on an erroneous
report. This, he maintains, means the inventory search (which he
does not otherwise challenge) was based on an unlawful arrest.
And that, he says, means the trial court should have granted his
motion to suppress everything that search turned up.

     At the hearing, the trial court faced conflicting evidence about
whether the license was suspended at the time of the arrest. An
officer testified that the license was suspended, referencing the
database report on which the officer had relied at the time (and
which the defendant attached as an exhibit to his motion to
suppress). Brown, on the other hand, testified that his license was
never suspended, and he submitted another database document
suggesting the license was reinstated later the day of the arrest.

     The trial court denied the motion in an order devoid of any
factual findings. According to Brown, because the order lacked
findings and because there was evidence for and against him, we
must conclude the State failed to meet its burden below. But “[a]
trial court’s ruling on a motion to suppress comes to us clothed with
a presumption of correctness and, as the reviewing court, we must
interpret the evidence and reasonable inferences and deductions
derived therefrom in a manner most favorable to sustaining the
trial court’s ruling.” Murray v. State, 692 So. 2d 157, 159 (Fla.
1997). Here, there was evidence that Brown’s license was
suspended at the time of the arrest, and we conclude that this
evidence supports the trial court’s ultimate decision. See State v.
Dorsey, 991 So. 2d 393, 394 (Fla. 1st DCA 2008) (affirming order
on motion to suppress after noting conflict in testimony but
concluding that “[t]he trial judge here made an implicit finding
concerning the credibility of several officers who testified, and
circumstances on this record support this implicit finding”). A
different judge might have weighed the evidence differently, but
we are obligated to uphold this judge’s ruling if supported by
evidence.

    AFFIRMED.


                                 2
JAY, WINSOR, and M.K. THOMAS, JJ., concur.
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez,
Assistant Attorney General, for Appellee.




                              3